DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claims document filed 8/02/21 has been entered.  Applicant has made no amendment to the claims document filed 1/05/21.
Election/Restriction
Applicant’s election of Species E, Figs. 36- 38 in the reply filed on 8/02/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Response to Arguments
Applicant's arguments filed 8/02/21 have been fully considered but they are not persuasive.
1.	Claim 1 does not describe the embodiment in Figures 36- 38.
Lines 1- 10 describes Fig. 1, showing: 
a flexible connector comprising an elongate member having a fixed end (32) at the distal end of the orthopedic attachment system and a tensioning end (36), wherein the tensioning end (36) passes through the fixed end (32) forming three connections to the fixed end (32);
a first connection of the three connections comprising a first sliding axial connection (46), a sliding loop (28) at the proximal end of the orthopedic attachment 
Lines 11- 14 describes Fig. 2, showing:
a second connection of the three connections comprising a distal transverse sliding connection (56) at the distal end of the orthopedic attachment system, the distal transverse sliding connection formed by the tensioning end (36) passing transversely through the fixed end (32) in a first direction (See Arrow 64) (Applicant’s Specification P. [0069]). 
Lines 15- 17 describes a third connection, different from the first and second connection, that is located in between the first (46) and second (56) connections described above (a third connection of the three connections comprising a locking sliding connection at a location along the flexible connector between the distal transverse sliding connection and the proximal entering location of the first sliding axial connection).  According to applicant’s Specification at P. [0070], a locking proximal transverse sliding connection at location 68 (Fig. 3) is between the distal exiting location (44) and the distal transverse sliding location (56) (Fig. 3).  
The Office respectfully submits that even upon consideration of applicant’s Remarks, filed 8/02/21, it is still unclear how the locking sliding connection is being formed by the tensioning end passing axially through the fixed end at the location described in lines 15- 17 above.2 
causing the tensioning end to re-enter the aperture 528.  It is noted that applicant’s Specification at Ps. [0087] – [0088] continues to describe the formation of the embodiment in Figs. 37- 38, including progressively reducing the dimension of the sliding loop 510 and locking the tensioning end 518 to the fixed end 514.  None of those steps are recited in claim 1.
2.	Claim 1 also does not describe the embodiment in Figures 36- 38 because lines 20- 26 of claim 1 describes connecting a sliding loop bone anchor and a fixed end anchor to the flexible connector and, importantly, tensioning the connections “to form a knot and to secure the orthopedic attachment system in position.”  
Since the system of claim 1 is configured to be tensioned, knotted, and secured to position the anchors in place, the Office respectfully submits that even upon consideration of applicant’s Remarks, filed 8/02/21, it is still unclear how any further modification of claim 1 is possible as each dependent claim must incorporate the substance of the independent claim.  That is to say, claim 1 should represent a fully formed flexible connector such that once the embodiment of claim 1 has been tensioned, knotted, and secured as required by the claim, the flexible connector is not capable of further manipulation without destroying the embodiment of claim 1.
3.	The Office respectfully submits that applicant’s explanation of how the claims describe the flexible connection element of Figs. 36- 38 and how subsequent claims describe the system of claim 19- 27 do not cite support in the Specification.  
Additionally, it is noted the term “knot” is also not found in the Specification.  Further, the use of the term “knot” in the claims and in applicant’s Remarks is indefinite as applicant’s use of the term does not seem to comport with the common definition of the term.
Priority
This application repeats a substantial portion of prior Application No. 16/283,205, now Patent No. 10,881,500 B2, filed 2/22/19, and adds disclosure not presented in the prior application (See the rejection of claims 2- 5, 9, 11- 14 and 19- 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph below). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dependent claims incorporating Species A and including, in an indefinite and unexplained manner, a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
dependent claims incorporating Species A and including, in an indefinite and unexplained manner, a hybridization with Species B- E described above (Also See the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2- 5, 9, 11- 14 and 19- 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how the tensioning end is capable of entering the first sliding axial connection, when, according to claim 1 from which claim 2 depends, a portion of the fixed end between the distal transverse sliding connection and the locking sliding connection is configured to be drawn toward the distal exiting location of the sliding axial connection to form a knot.
Regarding claim 3, it is unclear how the system of claim 1 is modified to comprise first and second flexible connectors and first and second sliding loop anchors since claim 1 only recites a single flexible connector and a single sliding loop bone anchor.  The manner of modifying the system of claim 1, the characteristics of the structural elements in the modified system and the relationships among the structural elements remains unexplained and indefinite.  Claim 4 is rejected under 35 U.S.C. 
Regarding claim 4, it is unclear whether applicant is referring to a fixed end anchor that is different from the fixed end anchor recited in claim 1 or if applicant is referring to the same fixed end anchor recited in claim 1.
Regarding claim 5, it is unclear how the system of claim 1 is modified to comprise first, second, third and fourth flexible connectors since claim 1 only recites a single flexible connector and a single sliding loop bone anchor.  The manner of modifying the system of claim 1, the characteristics of the structural elements in the modified system and the relationships among the structural elements remains unexplained and indefinite.  
Regarding claim 9, it is unclear how the system of claim 1 is modified to comprise a double sided flexible connector.  The manner of modifying the system of claim 1, the characteristics of the structural elements in the modified system and the relationships among the structural elements remains unexplained and indefinite.  
Regarding claim 11, it is unclear how the tensioning end is capable of entering the first sliding axial connection, when, according to claim 10 from which claim 11 depends, a portion of the fixed end between the distal transverse sliding connection and the locking sliding connection is configured to be drawn toward the distal exiting location of the sliding axial connection to form a knot.
Regarding claim 12, it is unclear how the method of claim 10 is modified to comprise first and second flexible connectors and first and second sliding loop anchors since claim 10 only recites a single flexible connector and a single sliding loop bone 
Regarding claim 13, it is unclear whether applicant is referring to a fixed end anchor that is different from the fixed end anchor recited in claim 10 or if applicant is referring to the same fixed end anchor recited in claim 10.
Regarding claim 14, it is unclear how the method of claim 10 is modified to comprise first, second, third and fourth flexible connectors since claim 10 only recites a single flexible connector and a single sliding loop bone anchor.  The manner of modifying the method of claim 10, the characteristics of the structural elements in the modified method and the relationships among the structural elements remains unexplained and indefinite.  
Regarding claim 19, it is unclear how the tensioning end is capable of entering the first sliding axial connection, when, according to claim 18 from which claim 19 depends, a portion of the fixed end between the distal transverse sliding connection and the locking sliding connection is configured to be drawn toward the distal exiting location of the sliding axial connection to form a knot.
Regarding claim 20, it is unclear how the apparatus of claim 18 is modified to comprise first and second flexible connectors and first and second sliding loop anchors since claim 18 only recites a single flexible connector and a single sliding loop bone anchor.  The manner of modifying the apparatus of claim 18, the characteristics of the 
Regarding claim 21, it is unclear whether applicant is referring to a fixed end anchor that is different from the fixed end anchor recited in claim 18 or if applicant is referring to the same fixed end anchor recited in claim 18.
Regarding claim 22, it is unclear how the apparatus of claim 18 is modified to comprise first, second, third and fourth flexible connectors since claim 18 only recites a single flexible connector and a single sliding loop bone anchor.  The manner of modifying the apparatus of claim 18, the characteristics of the structural elements in the modified apparatus and the relationships among the structural elements remains unexplained and indefinite.  
Regarding claim 23, it is unclear how the apparatus of claim 18 is modified to comprise a double sided flexible connector.  The manner of modifying the apparatus of claim 18, the characteristics of the structural elements in the modified apparatus and the relationships among the structural elements remains unexplained and indefinite.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 6- 8, 10 and 15- 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3- 6 and 7- 10 of prior U.S. Patent No. 10,881,500 B2. This is a statutory double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771